—In a proceeding pursu*543ant to SCPA 2102 (4) to compel the payment of a legacy, the appeals are from (1) an order of the Surrogate’s Court, Dutchess County (Pagones, S.), dated July 2, 1999, which, inter alia, directed the appellant to pay the legacy, and (2) an order of the same court, dated August 13, 1999, which denied the appellant’s motion, in effect, for reargument.
Ordered that the appeal from the order dated August 13, 1999, is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the order dated July 2, 1999, is affirmed; and it is further,
Ordered that the petitioner is awarded one bill of costs payable by the appellant personally.
Gertrude MacLeod, a daughter of the decedent Martha Ehmer, petitioned the Surrogate’s Court to compel the payment of her one-third residual legacy. The Surrogate’s Court granted this relief. We now affirm.
The appellant, a coexecutor of the estate, speculates that certain unspecified, potential tax liabilities may consume the assets of the estate. This speculation, however, was insufficient to defeat MacLeod’s application to compel payment of her legacy (see, SCPA 2102 [4]; Matter of Fox, 233 AD2d 396; Matter of Usdan, 125 Misc 2d 494).
The appellant’s remaining contentions are without merit. Ritter, J. P., Sullivan, Altman and Feuerstein, JJ., concur.